            Case 1:20-cv-04862-LJL Document 28 Filed 07/08/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                7/8/2020
                                                                       :
DANIEL W. AUGUSTIN,                                                    :
                                                                       :
                                    Petitioner,                        :
                                                                       :    20-cv-4862 (LJL)
                  -v-                                                  :
                                                                       :         ORDER
THOMAS DECKER, ET AL.,                                                 :
                                                                       :
                                    Respondents.                       :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Petitioner Daniel Wilson Augustin is a 42-year-old citizen of Haiti who suffers from
various health issues. (Dkt. No. 1.) He is currently detained by United States Immigration and
Customs Enforcement (“ICE”) at Bergen County Jail in Hackensack, New Jersey in connection
with his removal proceedings. (Id.) On June 24, 2020, Mr. Augustin filed a petition for writ of
habeas corpus pursuant to 28 U.S.C. § 2241, challenging his present detention. (Id.) The
petition alleges that the spread of COVID-19 at Bergen County Jail unlawfully endangers his life
without due process of law. (Id.) The next day—June 25, 2020—Mr. Augustin filed an
emergency application for an order to show cause, preliminary injunction, and temporary
restraining order. (Dkt. No. 3.) The Court held a hearing that day. (See Dkt. No. 5.) After the
hearing, on consent of the parties, the Court ordered the Respondents’ opposition to be filed no
later than July 6, 2020 and Petitioner’s reply to be filed no later than July 13, 2020. (Dkt. No. 7.)
The Court also set a telephonic preliminary injunction hearing for July 17, 2020. (Id.)

       On June 29, 2020, Respondents filed a motion to transfer venue to the District of New
Jersey. (Dkt. No. 11.) The Court ordered Petitioner to file a response to that motion no later
than July 2, 2020. (Dkt. No. 14.) Petitioner timely filed the response (Dkt. Nos. 15–17) and
Respondents replied (Dkt. No. 18). 1

       Petitioner argues that Mr. Augustin’s “immediate custodian” is New York ICE Field
Office Director Thomas Decker, not the warden of Bergen County Jail. (Dkt. No. 15 at 11–12
(quoting Rumsfeld v. Padilla, 542 U.S. 426, 439 (2004).) He asserts that the warden of the
Bergen County Jail merely operates as an employee or agent of New York ICE, pursuant to a
contractual relationship between ICE and the local detention facility. As both parties
acknowledge, numerous decisions in this District have addressed this question, with the majority
deeming venue improper in analogous cases. (See Dkt. No. 12 at 12–13; Dkt. No. 15 at 6–7;


1
 On July 6, 2020, Respondents filed an opposition to the habeas petition and application for
preliminary injunction. (Dkt. Nos. 19–25.)
          Case 1:20-cv-04862-LJL Document 28 Filed 07/08/20 Page 2 of 3



Dkt. No. 18 at 2–3.)

       This Court’s independent assessment of the law leads it to align with that majority, and
with Respondents. The warden of the Bergen County Jail is Mr. Augustin’s immediate physical
custodian. The United States District Court for the District of New Jersey surely has the power
to compel the warden to release Mr. Augustin, notwithstanding any contractual relationship
between the warden’s facility and ICE. As the Honorable Valerie E. Caproni has persuasively
explained:

       Petitioner may be right that he is detained in the [out-of-district facility] only
       because ICE has contracted with the Facility to house Petitioner; that, by contrast,
       the Facility’s warden may move Petitioner only with ICE’s written consent; that
       ICE regulations purport to limit the warden’s ability to file papers responsive to
       habeas proceedings like this one; and that “Respondent Decker dictates every
       aspect of petitioner’s detention, transport, transfer, and release.” But these
       circumstances do not change the fact that the warden of the [out-of-district facility]
       is, quite literally, Petitioner’s “immediate physical custodian” and thus the proper
       respondent to whom this petition must be directed. Padilla, 542 U.S. at 439. And
       because the Court can identify such an immediate physical custodian, any inquiry
       into who exercises legal custody of Petitioner is irrelevant. Id. (“As we have
       explained, identification of the party exercising legal control only comes into play
       when there is no immediate physical custodian with respect to the challenged
       ‘custody.’ In challenges to present physical confinement, we reaffirm that the
       immediate custodian, not a supervisory official who exercises legal control, is the
       proper respondent.”).

       This is so notwithstanding the existence of [contractual] rules purporting to restrict
       the power of the [out-of-district facility’s] warden to produce Petitioner or respond
       to a habeas petition. A federal court’s authority “to issue an order directing the
       respondent to show cause why the writ should not be granted,” to “make a return
       certifying the true cause of the detention,” “to produce at the hearing the body of
       the person detained,” and (potentially) to release the petitioner is conferred by
       statute, 28 U.S.C. § 2243, and thus may not be derogated by agency regulations or,
       even less authoritatively, an agreement between federal and state authorities like
       the [contract] at issue here. If a court ultimately orders the warden of the [out-of-
       district facility] to show cause for Petitioner’s detention; to produce Petitioner for
       a hearing; to give him a bond hearing or release him; or to release him, period, then
       the warden must do so—or refuse at his peril.

Lizardo v. Whitaker, 2018 WL 6444371, at *2–3 (S.D.N.Y. Dec. 5, 2018) (internal citations
omitted).

    For the foregoing reasons, Respondents’ motion to transfer venue (Dkt. No. 11) is
GRANTED. All previously-scheduled deadlines and conferences in this case are
CANCELLED.




                                                 2
          Case 1:20-cv-04862-LJL Document 28 Filed 07/08/20 Page 3 of 3



        The Clerk of Court is respectfully directed to transfer this case to the United States
District Court for the District of New Jersey. In light of the liberty interests at stake, including
the risks that continued confinement may pose to Petitioner’s health, the Court waives the seven-
day waiting period articulated in Local Civil Rule 83.1 and directs the Clerk of Court to
effectuate the transfer as soon as possible.

       SO ORDERED.


Dated: July 8, 2020                                  __________________________________
       New York, New York                                       LEWIS J. LIMAN
                                                            United States District Judge




                                                 3
